         Case 1:20-cv-02391-PGG Document 33 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMIGRANT BANK AND PACIFIC
MERCANTILE BANK,
                                                                      ORDER
                           Plaintiffs,
                                                                20 Civ. 2391 (PGG)
             - against -

SUNTRUST BANK, TRUIST BANK, and
DOES 1-10, inclusive,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the following schedule will apply to Defendants’

motion to dismiss:

               1. Defendants’ motion is due on August 28, 2020;

               2. Plaintiffs’ opposition is due on September 25, 2020; and

               3. Defendants’ reply, if any, is due on October 9, 2020.

               Discovery is stayed pending resolution of Defendants’ motion to dismiss. The

Clerk of Court is respectfully requested to terminate the motions at Dkt. Nos. 13, 16, and 25.

Dated: New York, New York
       July 29, 2020
